TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00123-CV


James Allred; Wholearth Organic Composting, L.L.C.; Target Brush and
Grinding, L.L.C.; JOH Investments, Ltd.; and JOH Associates, L.L.C., Appellants

v.


Howard Hale and Cheryl Hale, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. GN600106, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

		Appellants James Allred; Wholearth Organic Composting, LLC; Target Brush
and Grinding, LLC; JOH Investments, Ltd.; and JOH Associates, LLC, have filed a motion to
dismiss their appeal.  The motion is unopposed.  We grant the motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a)(1).  Appellees' pending opposed motion to dismiss is dismissed as moot.


  
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed on Appellants' Motion
Filed:   July 17, 2007